Citation Nr: 0841567	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  03-08 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1970.  

In July 2006, the Board of Veterans' Appeals (Board) found 
that new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder and remanded the reopened claim to the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) for additional development.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting in Washington, D.C. in 
October 2008, and a transcript of the hearing is of record.  

The issue of entitlement to service connection for an 
acquired psychiatric disability is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.   


REMAND

A review of the claims folder reveals that there are several 
VA and private physicians' statements that the veteran 
currently has a psychosis that either began in service or was 
aggravated by service and is unrelated to the veteran's 
psychiatric problems prior to service entrance.  These 
opinions are based either on the subjective history provided 
by the veteran or cite to the service treatment records in 
support of a finding that the veteran was hospitalized and 
given medication for a psychosis while in service.

The United States Court of Appeals for Veterans Claims has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).

There are private medical statements dated prior to service 
which note that the veteran had a gastrointestinal disorder 
and was extremely anxious; he had a fear of dying from 
leukemia or cancer.  According to a neuropsychiatric 
consultation in August 1968, the veteran was seen in 
psychotherapy in 1966 and the examiner opined that he was 
functioning normally.  The examiner in August 1968 concluded 
that the veteran could make an adequate adjustment to 
military service but there was a good chance that the 
psychiatric symptomatology would again become severe if the 
veteran was exposed to extreme stress.  

The veteran was hospitalized while on leave status in August 
1969 at St. Albans Naval Hospital from August 22, 1969 to 
September 4, 1969 due to anxiety and suicidal ideation.  It 
was noted that he had been previously hospitalized in service 
for depression.  The veteran was oriented without evidence of 
delusions or hallucinations.  He was given Stelazine and 
Artane.  According to the report, he did not appear psychotic 
but was extremely depressed, tense, and withdrawn.  The 
discharge diagnosis was depressive reaction.

The veteran was transferred to William Beaumont General 
Hospital from September 4, 1969 to September 12, 1969 and 
given Stelazine.  The diagnosis was mixed personality 
disorder, chronic, severe; manifested by passive-dependent, 
hysterical, and obsessive-compulsive features.

On VA psychiatric evaluation in May 1971, the diagnosis was 
anxiety neurosis manifested by somatic complaints and 
depression as well as a history of psychophysiological 
complaints.  

Based on the above noted medical records, the Board does not 
find evidence of a psychosis diagnosed in service or within a 
year of discharge.  Consequently, the Board concludes that 
additional development is required prior to Board 
adjudication.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2008), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the etiology of a disability.  See also 
38 C.F.R. § 3.159 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should request that the 
veteran provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his service connection claim, to 
include any records since the most 
recent medical evidence dated in April 
2007.  After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the RO should obtain and associate with 
the file all records that are not 
currently on file.

If VA is unsuccessful in obtaining any 
such records identified by the veteran, 
it should inform the veteran and his 
representative of this and request them 
to provide a copy of the outstanding 
medical records if possible.

2.  After the above has been completed, 
the AMC/RO must provide the veteran with 
a VA medical examination to determine the 
likely etiology of his psychiatric 
condition, to be conducted by an 
appropriately qualified medical examiner.  
The following considerations will govern 
the examination:

a.  The examiner must respond to the 
following inquiry, fully stating the 
medical basis or bases for any 
opinion rendered: Based upon a review 
of the claims folder and all clinical 
evidence of record, the examiner must 
respond to the following:

  (1) Did the veteran have a 
preexisting psychiatric disability 
that was aggravated by service?; 
 
	   (2) Does the veteran have a 
current psychiatric disability that 
began in service?

b.  The veteran's claims folder, and 
a copy of this remand, will be 
reviewed by the examiner in 
conjunction with the examination.  
The examiner must acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand. 

c.  All indicated tests and studies 
must be performed, and all findings 
should be reported in detail.  The 
examiner's opinion should also 
include a discussion of the nexus 
opinions already on file, to include 
why the examiner agrees or does not 
agree with the findings and 
conclusions in those opinions.  

d.  In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification 
of the evidence of record.  If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should so 
state. 

3.  The AMC/RO must notify the veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.655 (2008).  In the event 
that the veteran does not report for the 
aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  Following completion of the 
foregoing, the AMC/RO should review the 
claims folder and ensure that all 
required developmental actions have been 
conducted and completed in full.  The 
AMC/RO should then readjudicate the 
veteran's claim of entitlement to 
service connection for an acquired 
psychiatric disorder.  If the issue 
continues to be denied, the AMC/RO 
should provide the veteran and his 
representative with a Supplemental 
Statement of the Case and the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may present additional evidence or argument while 
the case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

